I think that until it has been adjudicated, as it has not, that the checks issued by the machine are redeemable in cash or trade, the machines in question do not offend the particular statute involved. The fact that they may appeal to the gambling instinct, and are operated by customers as a gambling instrument, does not bring them within the statute, which might for that reason be applied to hundreds of other games and appliances. If the local proprietor should install such machines and permit in *Page 289 
his establishment the operation of them in satisfaction of the gambling instinct, he would be liable under a different statute for maintaining a gambling nuisance; this does not present such a case, so far as the manufacturers and owners of the machines are concerned.
MR. CHIEF JUSTICE WATTS concurs.